ON RETURN TO REMAND
McMILLAN, Judge.
The trial court has returned an order to this court after having conducted a hearing concerning the mental examination of the appellant prior to his entry of a guilty plea. The trial court concluded that the appellant entered a voluntary guilty plea prior to being sentenced, imprisoned, and subsequently released, having completed the prison sentence. Specifically, the trial court found that the appellant was examined by an employee of the Cahaba Mental Health Center while the appellant was incarcerated in the Dallas County jail. The employee filed a report, finding the appellant competent to stand trial. The appellant contends that this employee is incompetent to render such an opinion; however, *296the director of the Cahaba Mental Health Center testified that the employee is a competent mental health specialist and is competent to render judgments concerning mental examinations.
Based on the evidence presented at the hearing, the trial court properly found that the appellant entered a voluntary guilty plea, and it properly denied the appellant’s petition.
OPINION EXTENDED; AFFIRMED.
All Judges concur.